2022 IL App (1st) 210955-U

                                                 No. 1-21-0955

                                             Filed August 18, 2022

                                                                                             Fourth Division

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).

                                                     IN THE
                                     APPELLATE COURT OF ILLINOIS
                                               FIRST DISTRICT


     THE PEOPLE OF THE STATE OF ILLINOIS,                             )               Appeal from the
                                                                      )               Circuit Court of
             Respondent-Appellee,                                     )               Cook County.
                                                                      )
             v.                                                       )               No. 94 CR 25737
                                                                      )
     DARRYL WASHINGTON,                                               )               Honorable
                                                                      )               Thomas J. Byrne,
             Petitioner-Appellant.                                    )               Judge, Presiding.


             JUSTICE MARTIN delivered the judgment of the court.
             Presiding Justice Reyes and Justice Rochford concurred in the judgment.

                                                     ORDER

¶1           Held: Circuit court’s denial of petitioner’s motion for leave to file a successive
                   postconviction petition is reversed where supporting affidavits made a colorable
                   claim of actual innocence.

¶2           Darryl Washington appeals from the circuit court’s denial of his motion for leave to file a

     successive postconviction petition claiming that he is actually innocent of the first degree murder

     and home invasion for which he was convicted. 1


             1
             In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
     appeal has been resolved without oral argument upon the entry of a separate written order.
     No. 1-21-0955


¶3                                          I. BACKGROUND

¶4          Washington and codefendant Pierre Willhite were charged with first degree murder, home

     invasion, and other offenses in connection with the December 5, 1993 shooting death of Edmund

     Green. After denying requests from both defendants to sever their trials, Washington and Willhite

     were tried jointly before the same jury.

¶5          In opening statements, the State asserted that the evidence would show that three people

     entered an apartment in the Wicker Park neighborhood of Chicago and all three fired handguns.

     Conceding that it could not prove which of the shooters fired the bullets that killed Green, the State

     asserted that Washington and Willhite were both accountable for Green’s murder since the

     evidence would show both men “were there and were involved in aiding and abetting the entire

     crime in some way.” Washington’s counsel countered that Washington was not present, was not

     one of the three men who entered the apartment, and that witnesses misidentified him.

¶6          The State presented testimony that Willhite came to the apartment on West Division Street

     in Wicker Park earlier that day. Elvis Valentin lived in the apartment with his mother and other

     family members. Willhite asked Valentin’s girlfriend, Dalila Robles, to speak to Valentin and she

     called out to him. Willhite believed Robles had used a racial epithet to refer to Willhite and they

     began to argue. Valentin returned from taking garbage out and began to argue with Willhite,

     explaining that Robles had not used a racial epithet. Eventually, Valentin punched Willhite in the

     jaw. Willhite exited the building but vowed, “I’ll be back.” Valentin observed Willhite enter a

     vehicle that drove away but was unable to see the other occupants. Worried that Willhite would

     follow through with his threat, Valentin called his friends Edmund Green and Edgar Perez,

     requesting they come to the apartment.




                                                     -2-
       No. 1-21-0955


¶7             Approximately one hour later, someone knocked on the apartment door and asked for

       Valentin. Valentin’s mother, who had answered the door, stated he was not present, although, in

       truth, he was in a rear bedroom. Minutes later, Green and Perez arrived and entered the apartment.

       Another knock on the door followed. Green opened the door and, immediately, a barrage of

       gunshots were fired into the apartment. Green and Luis Cruz, the boyfriend of Valentin’s sister,

       Sylvia Ramos, managed to push the door closed but were both struck by bullets. Green was hit in

       the head and back, and eventually succumbed to his wounds. Cruz survived. Police recovered

       numerous shell casings and fired bullets of three different calibers inside or just outside of the

       apartment.

¶8            The only witness who claimed to directly observe Washington participate in the shooting

       was Sylvia Ramos. About two weeks after the shooting, on December 18, 1993, she tentatively

       identified Washington in a photo array but stated she would need to see him in person to be more

       certain. Ramos identified Washington in a physical lineup about a month later, on January 21,

       1994, as one of the shooters.

¶9            Edgar Perez identified Willhite as one of the shooters and testified that he observed one of

       the other shooters, but that person was not Washington. Perez identified Washington only as a

       person he often observed in Willhite’s company.

¶ 10          Washington called witnesses who testified that they were familiar with both him and

       Willhite but that they had never observed the two together. One witness, Sam Williams, testified

       that he and Washington left the Wicker Park field house at the same time on December 5, 1993,

       and headed in opposite directions. Williams went to Valentin’s apartment building to visit him and

       after hearing gunshots, observed the shadows of two young men, neither of whom were

       Washington, fleeing down the rear staircase.



                                                      -3-
       No. 1-21-0955


¶ 11           Washington’s mother testified that he was injured while working construction in June 1993

       and was shot in the clavicle in September 1993. According to her, these injuries limited his ability

       to perform basic tasks and he only regained self-sufficiency in January 1994.

¶ 12           The jury found Washington guilty of the first degree murder of Green, the aggravated

       battery with a firearm of Cruz, and home invasion. The court sentenced him to 60 years for murder,

       followed by a consecutive term of six years for home invasion. 2

¶ 13           This court affirmed Washington’s conviction on direct appeal, rejecting his claims that he

       was arrested without probable cause and that the prosecutor’s remarks in closing argument

       deprived him of a fair trial. People v. Washington & Willhite, Nos. 1-98-0228 & 1-98-0984 cons.

       (1999) (unpublished order pursuant to Supreme Court Rule 23).

¶ 14           In 2000, Washington filed a pro se postconviction petition asserting claims of ineffective

       assistance of counsel for failure to present various exculpatory evidence. The court advanced the

       petition for further proceedings and appointed counsel to assist. Counsel supplemented the

       petitions with claims regarding Washington’s sentence. The circuit court dismissed the petition on

       the State’s motion to dismiss, finding that Washington had not made a substantial showing of a

       constitutional deprivation. This court affirmed that judgment after appointed counsel filed a brief

       pursuant to Pennsylvania v. Finley, 481 U.S. 551 (1987), stating that the appeal had no arguable

       merit and requesting to withdraw.

¶ 15           In 2020, Washington filed the instant pro se motion for leave to file a successive

       postconviction petition. The motion stated that Washington seeks leave to file a successive petition




               2
                 The mittimus indicates that Washington was also convicted of aggravated battery with a firearm
       but does not indicate a sentence associated with that count. The transcript of the sentencing hearing is also
       silent as to a sentence or other disposition of that count.
                                                           -4-
       No. 1-21-0955


       asserting that he is actually innocent and various claims of ineffective assistance of trial and

       appellate counsel.

¶ 16          To support his actual innocence claim, Washington attached affidavits from Michael

       Robinson and Marshall Hudson, both fellow inmates in the Illinois Department of Corrections

       (IDOC). In relevant part, Robinson’s affidavit, dated July 27, 2020, reads as follows:

              “Between the years of 2011-2012 I met Pierre Willhite in Hill Correctional. *** He told

              me about his case and how he and some guys went to rob a guy and things went wrong

              because the guy tried to close the door of the apartment on them and be for [sic] the guy

              they tried to rob could close the door all the way one of the guys that was with Mr. Willhite

              pulled a gun stuck it in the door a [sic] fired one fatal shot that killed the person. He also

              asked me if I knew Scooter (Darryl Washington) and I said not really but I know who he

              is. Mr. Willhite then said Mr. Washington was his codefendant yet he was not ever on the

              scene of the crime but put there.”

       Hudson’s affidavit, dated July 9, 2020, recounted a separate conversation with Willhite:

              “The matter at hand came about like this. *** [O]ne day I asked Mr. Wilhite [sic] in

              confidence did Mr. Washington have anything to do with the crime they both was

              incarcerated for. Mr. Wilhite said Mr. Washington didn’t have anything to do with the

              crime. Mr. Wilhite went further to say the reason he didn’t want to give Mr. Washington

              an affidavit clearing Mr. Washington that he has a paid lawyer working on his case an [sic]

              that the outcome of his case would benefit Mr. Washington case also and almost certain

              that if [he were to] clear Mr. Washington it would kill his chances in court. Mr. Wilhite

              never admit to me he did the crime that they both was incarcerated for but he gave me the

              impression he knew more about the case than he was willing to disclose.”



                                                      -5-
       No. 1-21-0955


¶ 17          The circuit court denied the motion through written order. Washington filed a timely notice

       of appeal.

¶ 18                                         II. ANALYSIS

¶ 19          An imprisoned person may collaterally attack their conviction by filing a petition in the

       circuit court pursuant to the Postconviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West

       2020)). The Act is not a substitute for direct appeal. People v. Edwards, 2012 IL 111711, ¶ 21.

       Rather, it provides a mechanism to raise constitutional issues that escaped earlier review since

       such issues could not have been raised on direct appeal, generally because the claim relies on

       matters outside the record. People v. Blair, 215 Ill. 2d 427, 447 (2005). The circuit court reviews

       a petition in a process with up to three stages, the final being an evidentiary hearing where the

       petitioner must make a substantial showing of a constitutional deprivation to warrant relief. People

       v. Pendleton, 223 Ill. 2d 458, 471-73 (2006). The Act contemplates the filing of a single petition

       and any issues not raised in the initial petition are deemed waived. People v. Jackson, 2021 IL

       124818, ¶ 27. However, the Act provides for the filing of a successive petition upon obtaining

       leave of court. Id. A petitioner is entitled to leave to file a successive petition if they establish

       either (1) cause for failing to include the new issue in the initial petition along with resulting

       prejudice or (2) a colorable claim of actual innocence. Id.

¶ 20          Washington argues that his motion made a colorable claim of actual innocence and,

       therefore, the circuit court erred in denying him leave to file. He does not advance any arguments

       regarding his claims of ineffective assistance of counsel. We review the denial of leave to file a

       successive postconviction petition de novo. Id. De novo review means that we do not review the

       circuit court’s reasoning. People v. Jackson, 2021 IL App (1st) 190263, ¶ 38. Instead, we assess




                                                       -6-
       No. 1-21-0955


       anew whether the motion made the requisite showing for leave to file, just as a circuit court would.

       Id.

¶ 21          To make a colorable claim of actual innocence, a petitioner must present evidence that (1)

       is newly discovered, (2) could not have been discovered earlier through due diligence, (3) is

       material to their innocence and not merely cumulative of evidence presented at trial, and, most

       importantly, (4) is of such conclusive character that it would probably lead to acquittal on retrial.

       People v. Robinson, 2020 IL 123849, ¶ 47. The evidence need not be completely exonerating but

       raise a likelihood that no reasonable juror would convict if such evidence were presented on retrial.

       Id. ¶ 48. For leave to file a successive petition, evidence meets the conclusive character element if

       it places the trial evidence in a different light and undermines the court’s confidence in the

       judgment of guilt. Id.

¶ 22          At the leave to file stage, we take all well pled allegations in the petition and supporting

       affidavits as true unless positively rebutted by the trial record. Id. ¶ 45. We make no findings of

       fact nor do we determine the credibility of any affiant. Id. Rather, we construe factual allegations

       liberally in favor of the petitioner. People v. Allen, 2015 IL 113135, ¶ 25. But nonfactual and

       nonspecific assertions that merely amount to conclusions are not sufficient and will be disregarded.

       People v. Coleman, 183 Ill. 2d 366, 381 (1998).

¶ 23          Washington’s claim of actual innocence relies on the affidavits from Marshall Hudson and

       Michael Robinson, who both attest that Washington’s codefendant Willhite made statements that

       Washington was not involved in “the crime.” We find the affidavits constitute newly discovered

       evidence since the ultimate source of the evidence is a codefendant of Washington. Illinois courts

       have consistently found that statements of a codefendant qualify as newly discovered since no




                                                       -7-
       No. 1-21-0955


       amount of diligence could force a codefendant to violate their fifth amendment privilege against

       self-incrimination. Edwards, 2012 IL 111711, ¶ 38.

¶ 24          We also find that Willhite’s statements are material and not merely cumulative. Material

       means the evidence is relevant and probative of the petitioner’s innocence. Robinson, 2020 IL

       123849, ¶ 47. The trial evidence established that three individuals perpetrated the shooting.

       Willhite’s admission to his own participation, coupled with the statement that Washington was not

       involved or present, means that Washington was not one of those three individuals. The State

       argues that the affidavits are cumulative since Washington presented other evidence at trial to show

       that he was not present, namely Sam Williams’s testimony that Washington had just left the Wicker

       Park field house headed in the opposite direction from the apartment. We reject this argument.

       Evidence is not cumulative if it adds to the information that the fact finder heard at trial. Id. While

       the new affidavits may lead to the same conclusion as Williams’s testimony—that Washington

       was not present—it is not cumulative because the jury did not hear Willhite’s statements indicating

       that Washington was not one of the three shooters. The affidavits add new information.

¶ 25          We turn to the most important element: the conclusive character of the new evidence. Id.

       At first glance, the affidavits appear too scant to make out well pled allegations of a colorable

       claim of actual innocence. They lack detail, are comprised entirely of hearsay, and seem little more

       than conclusory in nature. Additionally, Robinson’s affidavit gets certain details about the shooting

       wrong. There were three shooters, not one, and at least 10 shots were fired instead of one.

       Nevertheless, we are mindful that our supreme court has stated a “low threshold” applies to this

       sort of claim at the leave to file stage. Id. ¶ 60. This standard is lower than the substantial showing

       required at later stages. Id. ¶ 58. The petitioner will have the opportunity to address deficiencies

       with the assistance of counsel, who may be appointed upon granting leave to file. Allen, 2015 IL



                                                        -8-
       No. 1-21-0955


       113135, ¶ 35; 725 ILCS 5/122-4 (West 2020); Ill. S. Ct. R. 651(c) (eff. July 1, 2017). Additionally,

       hearsay is admissible in postconviction proceedings (Robinson, 2020 IL 123849, ¶ 78) and hearsay

       statements in affidavits must be taken as true at stages preceding an evidentiary hearing. People v.

       Velasco, 2018 IL App (1st) 161683, ¶ 117. Likewise, “questions regarding the admissibility and

       reliability of such evidence are not relevant considerations at the motion for leave to file stage.”

       Robinson, 2020 IL 123849, ¶ 81.

¶ 26          Further, while the affidavits contain little information and seem conclusory, liberal

       construction along with consideration of the trial record makes their exculpatory quality apparent.

       The crime here was straightforward. Three individuals burst into an apartment and fired shots. The

       question was the identity of those individuals. Substantial evidence implicated Willhite as one of

       the shooters. He admitted his involvement to the affiants, directly to Robinson and obliquely to

       Hudson. While Robinson’s affidavit contains some details positively rebutted by the record, he is

       clearly referring to Green’s murder and Willhite’s indication that Washington was not there is far

       more significant. Accepting Willhite’s statements as true that Washington “didn’t have anything

       to do with it,” as Hudson recounted, or “was not even on the scene,” as Robinson relayed, the

       statements exclude Washington as one of the three shooters and, therefore, demonstrate his

       innocence. Thus, we find that the statements raise the probability that, more likely than not, no

       reasonable juror would have convicted Washington in light of Willhite’s statements when taken

       as true. See id. ¶ 44 (“leave of court should be granted where the petitioner’s supporting

       documentation raises the probability that it is more likely than not that no reasonable juror would

       have convicted the petitioner in light of the new evidence.”).

¶ 27          In arguing for affirmance, the State likens this case to People v. Walker, 2015 IL App (1st)

       130530, in which a divided panel of this court affirmed denial of leave to file a claim of actual



                                                      -9-
       No. 1-21-0955


       innocence premised on an affidavit from a fellow inmate signed 27 years following the triple

       murder at issue. The fellow inmate attested that he witnessed the 1985 shooting and observed

       someone for whom he could only give a vague description, but who was not the petitioner, commit

       the shooting. Id. ¶ 6. For several reasons, the court found the affidavit insufficient, including that

       it “lack[ed] important details that would support its veracity.” Id. ¶ 21. The affidavit failed to

       identify the alleged other shooter and it did not mention that three people were shot and killed. Id.

       ¶ 23. Tellingly, the Walker majority determined that the affidavit was not credible. Walker was

       decided five years before our supreme court’s decision in Robinson. Robinson makes clear that

       credibility determinations must not factor into the leave to file analysis. 2020 IL 123849, ¶ 45. The

       affidavits here resemble the affidavit at issue in Walker in that they lack important detail. But

       evaluating the affidavits as the court did in Walker would amount to a credibility determination.

       Thus, we cannot follow Walker since that case does not comport with our supreme court’s directive

       to refrain from making such determinations at this stage.

¶ 28          Instead, we take guidance from two recent appellate decisions finding that leave to file

       successive postconviction petitions should have been granted for petitioners who claimed actual

       innocence based on statements from a convicted codefendant that the petitioner was not involved.

       In People v. Simms, 2021 IL App (1st) 161067-B, three codefendants were convicted of a first

       degree murder and related offenses including home invasion. One codefendant, Lino Niles,

       provided an affidavit stating, in salient part, Simms “had absolutely no involvement whatsoever”

       and “me and my other co-defendant Curtis King was the only two involved.” Id. ¶ 27. Similarly,

       in People v. Ruhl, 2021 IL App (2d) 200402, the petitioner sought leave to file a successive

       postconviction petition based, in part, on an affidavit from his codefendant attesting that he, the

       codefendant, committed the murder alone and forced the petitioner to help dispose of the body. Id.



                                                       - 10 -
       No. 1-21-0955


       ¶¶ 51, 95. We find that Willhite’s statements in the affidavits from Robinson and Hudson are

       similar to the statements found to be sufficient to make out a colorable claim of actual innocence

       in Simms and Ruhl. All are statements from a convicted codefendant admitting his own guilt but

       excluding the petitioner from involvement in the crime. Therefore, Washington should be allowed

       leave to file his successive petition.

¶ 29                                            III. CONCLUSION

¶ 30           For these reasons, we reverse the judgment of the circuit court denying Washington’s

       motion for leave to file a successive postconviction petition and remand for further proceedings

       under the Act.

¶ 31           Reversed and remanded.




                                                      - 11 -